August 9 2010


                                           DA 10-0008

                     IN THE SUPREME COURT OF THE STATE OF MONTANA

                                          2010 MT 173N



DAN CONRAD BOECHLER,

              Petitioner and Appellant,

         v.

NELDA ANN ST. CLAIR VORCE,

              Respondent and Appellee.



APPEAL FROM:            District Court of the Thirteenth Judicial District,
                        In and For the County of Yellowstone, Cause No. DR 97-0873
                        Honorable G. Todd Baugh, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Dan Conrad Boechler (Self-Represented), Billings, Montana

                For Appellee:

                        Shawn P. Cosgrove, Parker, Heitz & Cosgrove, PLLC, Billings, Montana



                                                    Submitted on Briefs: June 23, 2010

                                                               Decided: August 9, 2010


Filed:

                        __________________________________________
                                          Clerk
Justice Patricia O. Cotter delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2006, the following memorandum decision shall not be

cited as precedent. It shall be filed as a public document with the Clerk of the Supreme

Court and its case title, Supreme Court cause number and disposition shall be included in

this Court’s quarterly list of noncitable cases published in the Pacific Reporter and

Montana Reports.

¶2     Appellant Dan Conrad Boechler (Dan) appeals from a Final Decision and Order of

the Thirteenth Judicial District Court.       The District Court denied Dan’s motion to

increase the amount of child support and for an award of late fees. Furthermore, the

District Court rejected Dan’s attempt to obtain an accounting of certain assets held by

Nelda Ann St. Clair Vorce (Nelda) which Dan claimed belonged in part to their son Kenn

Boechler (Kenn). We affirm.

¶3     The marriage of Dan and Nelda was dissolved by the District Court in August

1997. At the time their son Kenn was 6 years old. Kenn is now 19. After their

dissolution, Dan and Nelda stipulated to a parenting plan. Nelda eventually moved to

Nevada, while Dan and Kenn remained in Montana. Dan became the custodial parent

and Nelda paid child support.

¶4     The District Court found that the amount of child support was gradually increased

over the years by the agreement of the parties. In February 2008, the amount was

increased to $975 per month. Nelda paid Dan twice a month through withholding out of

her paycheck. The District Court found that the parties had agreed to this course of


                                          2
dealing over the years and that this system resulted in Dan receiving two extra

half-payments each year.

¶5     In 1998, Nelda’s father died in Billings, Montana. Dan claims that Nelda’s father

left some assets to Kenn prior to his death, over which Nelda subsequently assumed

control. These assets included a truck, a riding lawnmower, and real property located in

Wyoming. Nelda eventually sold the real property and allegedly retained the proceeds of

the sale. Beginning in March 2007, Dan, in a self-represented capacity, attempted to gain

access to these assets and obtain an accounting of their disposition by reopening litigation

in the dissolution matter, claiming the assets were held in trust of the benefit of Kenn.

¶6     The District Court informed Dan, both in written orders and via letter, that it did

not have jurisdiction over these assets. The Court advised Dan that he could not pursue

the inheritance matters on Kenn’s behalf in post-dissolution proceedings, and suggested

that Dan pursue the claims on Kenn’s behalf—or that Kenn do so directly—in a separate

proceeding. The District Court also advised Dan to consult a lawyer in this regard.

¶7     Dan had also sought to hold Nelda in contempt of court for her alleged failure to

make timely child support payments, and sought an award of late fees. The District

Court found no merit in the argument, noting that Nelda always paid her fair share of the

child support, and often times paid more than required. Furthermore, the District Court

found that any alleged delay in payments was part of a course of dealing between Dan

and Nelda to which both parties implicitly agreed.

¶8     Dan appeals from the District Court’s decision, arguing it erred in dismissing his

request for an accounting of the assets allegedly held by Nelda, and in denying his motion


                                          3
for increased child support and late fees. We generally review a district court’s decision

to modify an award of child support for an abuse of discretion. See In re Marriage of

Williams, 2009 MT 282, ¶ 14, 352 Mont. 198, 217 P.3d 67. We review a district court’s

conclusions of law in the dissolution context to determine if they are correct. In re

Marriage of Williams, ¶ 14.

¶9     We conclude the District Court did not err in denying Dan’s motion for late fees,

his motion to increase child support, and his various motions to gain access to, and an

accounting of, the assets held by Nelda and allegedly belonging to Kenn. We concur

with the District Court’s determination that the property inheritance issues Dan wishes to

pursue belong in a separate action outside the dissolution proceeding.        We further

conclude the Court did not err in denying the balance of Dan’s motions, given the facts

before the District Court.

¶10    We have determined to decide this case pursuant to Section 1, Paragraph 3(d) of

our 1996 Internal Operating Rules, as amended in 2006, which provides for

memorandum opinions. It is manifest on the record before us that the District Court did

not err or abuse its discretion in denying Dan’s various motions. Affirmed.



                                                              /S/ PATRICIA COTTER

We concur:

/S/ MIKE McGRATH
/S/ W. WILLIAM LEAPHART
/S/ BRIAN MORRIS
/S/ JAMES C. NELSON



                                         4